United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1438
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                 Jaysen Lane Heyer,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                         Submitted: November 12, 2018
                           Filed: November 16, 2018
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Jaysen Heyer appeals the sentence the district court1 imposed after he pleaded
guilty, pursuant to a written plea agreement, to a drug offense. His counsel has

      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the sentence as substantively unreasonable. In a pro se brief,
Heyer argues that he did not understand the consequences of his guilty plea, that the
plea agreement was breached, and that he received ineffective assistance of counsel.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. The sentence was below the advisory Guideline range. The
court properly considered the factors set forth in 18 U.S.C. § 3553(a), and there is no
indication that the court committed a clear error of judgment in weighing relevant
factors. See United States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013)
(standard of review); see also United States v. Torres-Ojeda, 829 F.3d 1027, 1030
(8th Cir. 2016). We further conclude that Heyer’s claims that he did not understand
the consequences of his guilty plea and that the sentence constituted a breach of his
plea agreement are refuted by his testimony at the plea hearing and the terms of the
plea agreement. See Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997); see
also United States v. Bahena, 223 F.3d 797, 806-07 (8th Cir. 2000). Additionally, we
decline to consider Heyer’s claims of ineffective assistance of counsel in this direct
appeal. See United States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                         -2-